DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/AU2018/051040 filed 09/21/2018, claiming priority to AUSTRALIA 2017903857 filed 09/22/2017.

Status of Claims
Claims 1,4,5,6,8, 13,18,20-21 and 23-42 and 44-47 are pending. 
Claims 1,4,5,6,8 and 44-47 are under examination, based upon elected with traverse Group I, non-elected Group II as detailed in the non-final office action, as well as BGP-15 and propranolol.
Claims 13, 18,20-21 and 23-42 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 28 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed Oct 28 2022 have been fully considered but they are not persuasive, see below office action below.
In light of the Attorney arguments, the rejection of claims 1, 2, 4, 5, 7, 8, 14, 15 and 19 as being anticipated by Stanger et al. has been withdrawn.
In light of the Attorney arguments, the rejection of claims 1-2, 4, 5, 7, 9-10, 14, 15 and 19 as being obvious over Spinaci in view of US 2019/0201389; the rejection of Claims 6, 11 and 12 as being obvious over Spinaci in view of US 2019/0201389 in further view of Katib et al., the rejection of claim 8 as being obvious over Spinaci in view of US 2019/0201389, in further view of Stanger et al., have been withdrawn. However, new rejections have been necessitated as noted below.

New Claim Rejections necessitated by amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4-5 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41, as evidenced by Erata et al. Fertility and Sterility Volume 90, Issue 2, August 2008, Pages 322-327,  in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use. 
In terms of claim interpretation, it noted that claim 1 will encompass embodiments where the sperm is exposed to either BGP-15 and compounds listed therein.
Regarding claim 1 wherein the sperm is in vitro, Spinaci teaches the in vitro study of Hsp70 in sperm and the in vitro study of antiserum Hsp70, see pages 538-539 and 540 as discussed above. US Pub ‘389 discloses that BGP-15 is a Hsp70 inducer, accordingly, one of ordinary skill in the art would have a rationale to contact sperm in vitro with BGP-15.
The invention is a method of improving quality of sperm, the method comprising exposing the sperm in vitro to BGP-15 , bimoclomol, arimoclomal, NG-94, iroxanadine, prodrugs, solvates, salts tautomers stereoisomers and racemates, t and thereby improving the quality of the sperm, wherein the quality of the sperm comprises DNA integrity, see claim 1.
Regarding claims 1 and 44 and the limitations of improving quality of sperm by exposing the sperm to one of the claimed compounds such as BGP-15, Spinaci discloses that heat shock protein 70 (Hsp70) is present on boar sperm with a dynamic redistribution as the sperm undergoes capacitation (the maturation of sperm required to render them able to fertilize an egg/oocyte) and acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg) and suggest an important role of this protein during porcine gamete interaction, see abstract.
Spinaci teaches that Hsp70 is
present on boar sperm with a dynamic redistribution
Spinaci teaches that Hsp70 is present on boar sperm with a dynamic redistribution as the sperm under capacitation, see page 538 bridging to page 539. Spinaci teaches that Hsp70 and its redistribution that during induced capacitation, Hsp70 undergoes lateral migration and rearrangement, see page 539, 2nd column. 
Spinaci teaches that Hsp70 antiserum impairs the in vitro fertilization of pig oocytes and suggest an involvement of sperm Hsp70 during sperm-oocyte interaction and in particular during gamete membrane fusion, see page 540, col 2, 2nd paragraph.
Accordingly, one of skill in the art would be motivated to look towards Hsp70 inducer drugs in order to improve sperm quality as it fertilizes an egg, especially as it is known that antiHsp70 serum inhibits fertilization.
While Spinaci discloses the role of Hsp70 in improving sperm quality (capacitation and acrosome reaction), it does not teach BGP-15 sperm exposure or the role of improving DNA integrity.
To address this, US Pub 389 discloses that the small molecule, BGP-15 is a known inducer of Hsp70, see paragraph 13. See also paragraph 53, BGP-15 is taught to be a bioactive agent to increase intracellular concentration and/or activity of one or more heat shock proteins, including Hsp70, a hydroxylamine derivative as per paragraphs 147-148. In fact, BGP-15 is an Hsp70 inducer of choice as it is specifically claimed in claim 20. 
Further, as evidenced by Erata, Hsp70 may have been increased as a protective mechanism against apoptosis in spermatozoa of infertile men, see abstract. Erata discloses that the percentage of DNA fragmentation was assayed along with Hsp 70 fragmentation were correlated with semen analysis, see abstract.  Therefore, one of ordinary skill in the art would have look towards determining sperm quality via DNA integrity, as Erata discloses it is a parameter along with Hsp70 in determining sperm health and one of skill in the art would have a rationale to expose sperm to BGP-15 as it is a Hsp70 inducer. 
The rationale to arrive at a finding of obviousness are the prior art elements (BGP-15 is a Hsp70 inducers) according to known methods (as per Spinaci, where Hsp70 presence is known to play a role in sperm quality (capacitation and acrosome), where antiserum Hsp70 actually decreases fertilization and Erata discloses use of Hsp70 and DNA fragmentation as parameters of sperm quality/health) to predictably arrive at the claimed invention.
Regarding Claim 4 wherein the quality of the sperm further comprises fertilization capacity, as discussed above, Spinaci notes the role that Hsp70 plays in sperm capacitance, where US Pub 389 discloses BGP-15 as an Hsp70 inducer, see above.
Regarding claim 5, wherein the fertilization capacity comprises ability to fertilize an oocyte, developmental competence of an embryo produced from the sperm or a combination thereof, Spinaci discloses that heat shock protein 70, Hsp70 is present on boar sperm with a dynamic redistribution as the sperm undergoes capacitation (the maturation of sperm required to render them able to fertilize an egg/oocyte)  and acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg)  and suggest an important role of this protein during porcine gamete interaction, see abstract.
Spinaci teaches that Hsp70 is
present on boar sperm with a dynamic redistribution
Spinaci teaches that Hsp70 is present on boar sperm with a dynamic redistribution as the sperm under capacitation, see page 538 bridging to page 539. Spinaci teaches that Hsp70 and its redistribution that during induced capacitation, Hsp70 undergoes lateral migration and rearrangement, see page 539, 2nd column. 
Spinaci teaches that Hsp70 antiserum impairs the in vitro fertilization of pig oocytes and suggest an involvement of sperm Hsp70 during sperm-oocyte interaction and in particular during gamete membrane fusion, see page 540, col 2, 2nd paragraph.
Accordingly, one of skill in the art would be motivated to look towards Hsp70 inducer drugs in order to improve sperm quality as it fertilizes an egg, especially as it is known that antiHsp70 serum inhibits fertilization.
While Spinaci discloses the role of Hsp70 in improving sperm quality (capacitation and acrosome reaction), where DNA integrity, or lack thereof is evidenced by Erata, they do not teach BGP-15.
To address this, US Pub 389 discloses that the small molecule, BGP-15 is a known inducer of Hsp70, see paragraph 13. See also paragraph 53 BGP-15 is taught to be a bioactive agent to increase intracellular concentration and/or activity of one or more heat shock proteins, including Hsp70, a hydroxylamine derivative as per paragraphs 147-148. In fact, BGP-15 is an Hsp70 inducer of choice as it is specifically claimed in claim 20. Regarding claim 5, US Pub 949 discloses that its bioactive compounds (for example Hsp90 inducers, such as BGP-15) are administered as pharmaceutical compositions, which are known to be administered to individuals in need, see paragraphs 222-224. 
Regarding claims 45-46 and the limitations of a sperm preparation medium and sperm washing medium, Spinaci teaches that sperm were collected and “extended” in equal volume of Androhep, a known sperm preparation medium used for liquid storage of sperm, see page 535, column 1. Regarding the claim 46 limitation of a sperm washing medium, Spinaci teaches that aliquots of sperm were washing in phosphate buffered saline (PBS) added with 0.4% bovine serum albumine (BSA), Id. 
Therefore, the claimed invention was prima facie obvious over the cited prior art.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41, as evidenced by Erata et al. Fertility and Sterility Volume 90, Issue 2, August 2008, Pages 322-327, in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use, as applied to claims 1,4-5 and 44-46, in further view of Katib, Cent European J Urol. 2015; 68(1): 79–85.
Regarding claim 6, wherein the sperm is a sperm from an aged donor, and/or an obese or overweight donor.
As established above, the rationale to render the invention obvious is the combination of Spinaci (as evidenced by Erata) and US Pub 389 teaching administering Hsp70 inducers such as BGP-15 to sperm invitro . As required by claim 6, Katib teaches the role that obesity plays with infertility, see abstract. Additionally, Katib teaches the prevalence of the obesity related disease metabolic disorder, increases with age, see page 81, col 2, first full paragraph. 
Accordingly, one of skill in the art would have a rationale to combine the teachings of Katib with those teachings and known methods of Spinaci (as evidenced by Erata) and US Pub 389 to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious over the cited prior art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41, as evidenced by Erata et al. Fertility and Sterility Volume 90, Issue 2, August 2008, Pages 322-327, in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use, as applied to claims 1, 4, 5 and 44-46,  in further view of Stanger "The Effect of Catecholamines and Their Antagonists on the Fertilization of Cumulus-Free Mouse Ova In Vitro at a Suboptimal Spermatozoal Density" Gamete Research (1983) Vol. 7 No.2, pages 111 to 122.
Regarding claim 8 wherein the sperm is exposed to the BGP-15 and/or a derivative thereof for a time of one hour or less, the teachings of Stanger are referenced.
As established above, the rationale to render the invention obvious is the combination of Spinaci (as evidenced by Erata) and US Pub 389 teaching administering Hsp70 inducers such as BGP-15 to subjects in need.
Regarding claim 8 wherein the sperm is exposed to the BGP-15 and/or a derivative (propranolol) thereof for a time of one hour or less, Stanger discloses propranolol (10 µM) was added to spermatozoa previously preincubated for 1 hr at 2 x 105 sperm/ml.
Therefore, the claimed invention was prima facie obvious over the cited prior art.

Claim 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41, as evidenced by Erata et al. Fertility and Sterility Volume 90, Issue 2, August 2008, Pages 322-327, in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use, as applied to claims 1, 4, 5 and 44-46,  in further view of Rickard et al. Journal of Proteomics Volume 126, 3 August 2015, Pages 303-311.
Regarding claim 47 and the limitation of a cryopreservative medium, Rickard discloses the study of seminal plasma as a part of cryopreservation media to improve the fertility of frozen sperm, in terms of freezing resilience, see abstract and Introduction.  As the cited prior art concerns itself with in vitro preservation of sperm with Hsp70 with BGP15, one of skill in the art would have a rationale to look towards the teachings of Rickard with regard to in vitro cryopreservation media in terms sperm quality and viability.
Therefore, the claimed invention was prima facie obvious over the cited prior art.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states that increasing DNA damage during in vitro fertilization (sperm separation from seminal plasma and a wash step)  was demonstrated by the Inventors. 
The Attorney response states via 3 assays of DNA damage, they have surprisingly demonstrated that DNA damage is prevented by BGP-15. (see Figures 15A-C and 15D-F). The Attorney response states they have demonstrated protection from DNA damage due to oxidative stress. 
The Attorney response states Stanger, Spinaci or US 2019/0201389 neither teaches nor suggests that exposure of sperm in vitro to BGP-15, bimoclomol, arimoclomal, NG-94, iroxanadine, a pharmaceutically acceptable prodrug, solvate, salt, tautomer, stereoisomer, or racemate thereof, or a combination thereof, would improve DNA integrity of the sperm.
In response, it is noted in the new rejections as above, Spinaci teaches the in vitro study of Hsp70 in sperm and the in vitro study of antiserum Hsp70, see pages 538-539 and 540 as discussed above. US Pub ‘389 discloses that BGP-15 is a Hsp70 inducer, accordingly, one of ordinary skill in the art would have a rationale to contact sperm in vitro with BGP-15. Spinaci discloses that heat shock protein 70 (Hsp70) is present on boar sperm with a dynamic redistribution as the sperm undergoes capacitation (the maturation of sperm required to render them able to fertilize an egg/oocyte) and acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg) and suggest an important role of this protein during porcine gamete interaction, see abstract. 
Spinaci teaches that Hsp70 is
present on boar sperm with a dynamic redistribution
In summary, one of skill in the art would be motivated to look towards Hsp70 inducer drugs in order to improve sperm quality as it fertilizes an egg, especially as it is known that antiHsp70 serum inhibits fertilization.
While Spinaci discloses the role of Hsp70 in improving sperm quality (capacitation and acrosome reaction), it does not teach BGP-15 sperm exposure or the role of improving DNA integrity.
To address this, US Pub 389 discloses that the small molecule, BGP-15 is a known inducer of Hsp70, see paragraph 13. See also paragraph 53, BGP-15 is taught to be a bioactive agent to increase intracellular concentration and/or activity of one or more heat shock proteins, including Hsp70, a hydroxylamine derivative as per paragraphs 147-148. In fact, BGP-15 is an Hsp70 inducer of choice as it is specifically claimed in claim 20. 
Further, as evidenced by Erata, Hsp70 may have been increased as a protective mechanism against apoptosis in spermatozoa of infertile men, see abstract. Erata discloses that the percentage of DNA fragmentation was assayed along with Hsp 70 fragmentation were correlated with semen analysis, see abstract.  Therefore, one of ordinary skill in the art would have look towards determining sperm quality via DNA integrity, as Erata discloses it’s a parameter along with Hsp70 in determining sperm health and one of skill in the art would have a rationale to expose sperm to BGP-15 as it is a Hsp70 inducer. 
The rationale to arrive at a finding of obviousness are the prior art elements (BGP-15 is a Hsp70 inducers) according to known methods (as per Spinaci, where Hsp70 presence is known to play a role in sperm quality (capacitation and acrosome), where antiserum Hsp70 actually decreases fertilization and Erata discloses use of Hsp70 and DNA fragmentation as parameters of sperm quality/health) to predictably arrive at the claimed invention.
Accordingly, one of ordinary skill in the art would have a rationale to look towards the role of Hsp70 in vitro to protect sperm via the Hsp70 inducer BGP-15, where DNA damage/fragmentation and Hsp 70 markers are known as markers of sperm quality in infertile men as per Erata.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
                                                                                                                                                                       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629